EXHIBIT 10.1

 

 



 

LLC MEMBER INTEREST PURCHASE AGREEMENT

 

 



Tautachrome, Inc A Delware Corporation

 

("BUYER,")



 

Hereby agree to purchase from: Jeremy Snyder – (The Managing Member) and all
other stakeholders ("Sellers")

 

100 % of their outstanding Member Interest in the business ("BUSINESS") known
as:

 

PHOTOSWEEP, LLC Listing # 10643

 

Located at: 5420 W Villa Maria Drive, Glendale, Az 85308

 

1. The Total Purchase Price will be: $39,000 US. Dollars, and will be payable as
follows: 

 

2. $5,000 Earnest Money Deposit: Has been placed with Broker who has been
instructed to hold the money in trust until closing or other termination of this
Agreement.

 

3. $34,000 Additional Funds Payable by Buyer: In addition to the earnest deposit
payable to the closing entity by cashier's check, bank wire or bank draft on or
before the closing date

 

4. $39,000 TOTAL PURCHASE PRICE

  

This amount does NOT include closing costs, escrow fees, or other fees and costs
which could be associated with the purchase:

 

ADDITIONAL CONSIDERATION: In addition to the Purchase Price Buyer has agreed to
pay Seller 13 Million common shares of stock in Tautachrome , Inc

 

5. BROKER DISCLAIMER: The Business Broker or it's agents to this transaction
have not negotiated, solicited, or will be paid any commissions for this
additional consideration and is a Broker to the business sale/transfer only.

 

6. ACCOUNTS RECEIVABLES/ACCOUNTS PAYABLE: Buyer and Seller agree to reconcile
outstanding accounts receivables for all service work completed as of Date of
closing and to reconcile all accounts payable as of day of closing as Buyer is
not to assume any accounts payable or receivables of Seller .

 

7. ESCROW/FEES: The purchase shall be consummated through an escrow company or
Transfer agent. The escrow account shall be opened by the Broker. Buyer and
Seller each agreeto pay one halfof all Transactional Fees, Escrow Fees or
Transfer Fees relating to the sale and transfer of the stock and assets of the
business. The escrow/closing entity company shall search for liens, lawsuits and
tax indebtedness owing by the Seller. The Business shall be owned in the manner
designated per the Buyer's instructions. THE MANNER OF TAKING TITLE AND THE FORM
OF OWNERSHIP OF THE BUSINESS MAY HAVE SIGNIFICANT LEGAL AND TAX CONSEQUENCES.
BUYER AGREES TO CONSULT AN INDEPENDENT PROFESSIONAL FOR ADVICE.

 

8. DISPUTES: All mediation or arbitration shall be governed by the existing or
appropriate State Law of the State of Arizona.

 

A. MEDIATION: Buyer and Seller agree to mediate any dispute or claim arising
between them out of this Agreement, or any resulting transaction before
resorting to arbitration or court action. Mediation fees, if any, shall be
divided equally among the parties involved. If, for any dispute or claim this
paragraph applies, any party commences an action without first attempting to
resolve the matter through mediation, or refuses to mediate after a request has
been made, then that party shall not be entitled recover attorney fees, even if
they would otherwise be available to that part in any such action.

 

9. BENEFICIARY/COMMISSIONS: Buyer and Seller Agree that FCBB is specifically a
party to this agreement in regards to matters connected with the payment of
commissions only and further agree that FCBB is an intended third party
beneficiary of this Agreement. Buyer and Seller agree thatno changes shall be
made by the Buyer, Seller or Escrow Holder with respect to time of payment,
amount of payment or the conditions for payment of FCBB's commission without the
written consent of FCBB.

  



Buyers Initials ( )

 

Buyers Initials ( )

 

Sellers Initials ( )

 

Sellers Initials ( )

 



 

Page 1 of 4


 

 

10. ITEMS INCLUDED IN THE PURCHASE: With the exception of cash, and any assets
specifically excluded, from this agreement. Included in this purchase is: 100 %
of the Total outstanding Membership Interest in the LLC , to include all the
Seller's information required by the Buyer to operate the business: all of the
equipment, furniture, supplies, contracts with accounts/ customers controlled by
the Seller, all customer/client lists, any and all rights held by the Seller in
the Business Trade Name(s), fictitious business names, all Logos, trademarks,
intellectual rights, telephone numbers, fax telephone numbers, E-mail addresses,
vendor lists, goodwill, agreements not to compete, of "The Business Named in
this Agreement" All the tangible and intangible assets of the Business known as
PhotoSweep is controlled by the LLC known as PHOTOSWEEP, LLC to be conveyed with
the stock transfer. The Sellers warrants to the Buyer that they own 100%
interest in the LLC.

 

11. BUSINESS OPERATIONS: Until possession is transferred, the Seller agrees to
operate the Business in its ordinary course without material change and to
maintain the Business client base and all other equipment, and assets included
in this sale in working order. Seller agrees to continue to schedule work and
future jobs in the normal course of business. The Seller further agrees to
maintain all insurance policies in force and comply with all required government
regulations until the close of the escrow or completion of the transaction.

 

12. CONDITION OF EQUIPMENT: All equipment included in this sale is being
purchased on an "as is" basis without warranty of merchantability or fitness for
any particular purpose. At the closing of this sale, all equipment will be in
working condition, A list of all included equipment will be furnished by the
Seller to the Buyer and FCBB immediately after acceptance of this offer.

 

13. ZONING/LICENSES: The Seller warrants that the Business has the appropriate
licenses, permits and zoning required to operate the Business. LICENSES: ,
Seller shall assist Buyer to comply with the any pertinent State Law or
regulation concerning transfer.

 

14. DUE DILIGENCE: This purchase is contingent upon Buyer reviewing and
accepting financial and other information from the Seller.

 

The Buyer will from January 8, 2016 – January 28, 2015 (if necessary) the
Due-Diligence Period perform his/her due diligence and either accept and approve
or reject these records and information (the "Due Diligence Period").

 

15. RELIANCE & DUE DILIGENCE: Buyer agrees, affirms and understands that he/she
is relying solely on the Buyer's own inspection and due diligence of the
Business, the Assets being purchased, the financial statements of the business,
the representations of the Seller with regards to the prior operating history of
the Business and the value of the assets being purchased in making this offer.
Buyer further agrees that the Buyer's offer is made on the Buyer's examination
of the business and the Buyer's ability to operate this business and not solely
on the Seller's past performance.



 

16. COMPLIANCE: This purchase is contingent upon the following

 

The closing of the transition is contingent on Buyers satisfaction that the
acquisition of this business complies with all regulatory requirements and both
Buyer and Sellers have been properly advised by legal counsel as to deal
structure and contract review

 

17. FINANCIAL INFORMATION: The Seller warrants that any financial information
provided to the Buyer by the Seller or FCBB, is a true, correct and fair and
accurate presentation of the results of the operations of the Business. Seller
represents that the books and records are the actual records maintained by the
Seller and that copies of any forms claimed to have been filed with the
appropriate governmental agency, are the true copies of such filed forms.

 

18. COVENANTS: Other than in the normal course of business, between the date of
this Agreement and the closing, Seller shall not convey, pledge, lease,
mortgage, grant a security interest in, create any indebtedness or make any
commitment for or encumber any asset included in this sale.

 

19.INDEMNIFICATION AND TAXES: The Seller agrees to indemnify the Buyer and will
hold and save harmless the Buyer from and against all debts, claims, actions or
causes of action, losses, damages (including legal fees and disbursements) now
existing or that may arise from or grow out of the Seller's past operation and
ownership of the Business or the assets related thereto, either directly or
indirectly.

 

The Seller expressly agrees that Seller is responsible for any unpaid taxes
owing to any governmental agency including any taxes that were either not
collected or not billed at the completion of the sale, transfer and/or the
closing of the escrow and Seller personally guarantees payment of same. The
Seller warrants that he/she and the Business are not in default to any taxing
agency.

 

20.TITLE: The Seller warrants that it has good and marketable title, free and
clear of all liens and encumbrances. Unless stated herein, all existing
encumbrances on the business assets will be paid in full by the Seller on or
before the closing of this sale.

 



Buyers Initials ( )

 

Buyers Initials ( )

 

Sellers Initials ( )

 

Sellers Initials ( )

 

  



 

Page 2 of 4


 



 

21. POSSESSION/BUSINESS OPERATION DOCUMENTS: Possession of the Business will be
given to the Buyer upon the closing of the transaction or escrow. Seller shall
deliver the business. At or prior to the closing of this sale, the Seller will
deliver or retain and make available to the Buyer all employee records, customer
records, all other documents and information pertinent to the operation of the
Business. These records will include copies of all documents necessary to
conduct business with suppliers and customers/clients of the Business.

 

22. CLOSING DOCUMENTS: The Seller will deliver to the Buyer at the closing Bill
of Sale, and such other documents (including evidence of corporate authority),
as reasonably required by the Buyer in connection with this sale. The Buyer and
Seller agree on or prior to closing to execute and deliver to FCBB a valid and
binding release and indemnification for FCBB.

 

23. FAMILIARIZATION: The Seller, or his/her designated employee/designated
person, without additional compensation, Will consult, familiarize and acquaint
the Buyer with all material aspects of the Business from the date of closing of
this sale for a period to be agreed upon between Buyer and Seller

 

24. NO LITIGATION, VIOLATIONS OR DISPUTES: The Seller warrants to the Buyer that
there is no litigation, no violations, no notices, no investigations, no
disputes or proceedings pending to the Seller's knowledge against or relating to
the Business or the sold assets (except as disclosed to the Buyer in written
form), nor does the Seller know or have reasonable grounds to know of any basis
of any such action or governmental investigation relative to the Business or
other sold assets. The Seller warrants to Buyer that there is no default under
any contract to be assumed by the Buyer. If prior to close of escrow, Seller
receives or becomes aware of such notices; Seller will immediately inform the
Buyer in writing. The Buyer & Seller warrant that they have not withheld any
information, either directly or indirectly, that would materially affect their
ability to close this sale, as per this Agreement.

 

25. COVENANT NOT TO COMPETE: As a material part of the consideration of this
Agreement, the Seller and All Principal Owners of "The Business Named in this
Agreement", agree not to compete, directly nor indirectly in any manner, nor
engage in THE SAME TYPE OR SIMILAR BUSINESS THAT IS BEING SOLD, nor aid nor
assist anyone else, except the Buyer, to do so. Seller further agrees not to
solicit in any manner any employee, any account of the Business, nor have any
interests, directly or indirectly, in such a business, except as an employee of
the Buyer, for a period of five years ( 5 ) consecutive years. Seller agrees
upon completion of the purchase transaction that Seller will NOT interferes with
the Buyer's business operation nor solicit any employees or accounts of the
business.

 

26. AUTHORITY: The Buyer and the Seller each warrant to the other that they
respectively have the full power and authority to enter into this Agreement, are
not under the jurisdiction of a Federal Bankruptcy Court and able to conclude
the transaction described herein and no contract or agreement to which either
the Buyer or the Seller is party to prevents either of them from concluding the
transaction described herein nor is the consent of any government authority or
third party required.

 

27. BINDING EFFECT: Upon execution by all parties, this Agreement will be
absolutely binding and fully enforceable upon the parties and will bind and
inure to the benefit of their successors, assignees, personal representatives,
heirs and legatees of the parties hereto.

 

28. JURISDICTION GOVERNING LAW & SEVERABILITY: Any litigation or disputes
concerning this Agreement, its construction, terms and performance will be
governed by and interpreted and enforced within the Judicial Courts of the
County of Maricopa and State of Arizona.

 

29. ENTIRE AGREEMENT: This Agreement and any Addenda constitute the entire
Agreement and understanding of the parties regarding its subject matter and
cannot be modified except in writing executed by all parties and supersedes all
previous Agreements. There are no expressed or implied warranties,
representations or covenants relating to this transaction except as expressly
set forth or incorporated herein. Any representations which are not in writing
and part of this Agreement will not be binding upon the parties. All parties
agree that in the event of any conflict between this agreement and any other
documents relating to this transaction, this agreement shall be the controlling
document.



 



Buyers Initials ( )

 

Buyers Initials ( )

 

Sellers Initials ( )

 

Sellers Initials ( )

 



 

Page 3 of 4


 



 

30. RECEIPT OF THIS AGREEMENT: The Buyer and Seller each acknowledge having
fully read and understood and having received a true copy of this document.

 

31. ADVICE AND RISK: Buyer and Seller certify that neither FCBB nor FCBB's
agents have expressed any legal, financial, or tax or other opinion relating to
tax, financial, or legal liability arising from the sale of the assets of the
Business.

 

The Buyer confirms that upon entering into this Agreement, the Buyer has been
made aware and understands the inherent risks involved in the purchasing of a
business and lack of guarantees and agrees that the Seller cannot guarantee the
success of the Buyer's method of operating the Business. The Buyer understands
that the success of the Business being purchased, of which the Seller has no
control, is dependent upon the Buyer's skills in operating the Business and not
just the past performance of the Seller. BUYER AND SELLER ARE STRONGLY ADVISED
TO CONSULT APPROPRIATE LEGAL, TAX ACCOUNTING OR OTHER PROFESSIONALS REGARDING
THIS AGREEMENT.

 

32. REPRESENTATION: The Buyer warrants and agrees that,, First Choice Business
Brokers("Broker") is the sole procuring cause in this transaction Seller is
responsible for payment of commissions to First Choice Business Brokers.

 

33. CLOSING DATE: The undersigned hereby agree to execute any and all documents
necessary to affect a closing of this sale. The closing date for this sale will
be on or before the: 29th , day of January, 2016

 



    Dated this _______ day of 20________XTautachrome, Inc

 

 

 

Buyer's Printed Name

 

 

 

 

 

X

 

 

 

 

Buyer Title - Jon N. Leonard - CEO Signature

 



 

--------------------------------------------------------------------------------

  

SELLER'S ACCEPTANCE & AGREEMENT

 

This Is a Legally Binding Contract, Read it Carefully Before Signing. If You Do
Not Fully Understand It, Legal and Financial Advice Should Be Obtained Before
Signing. Seller has relied on his/her own judgment in entering into this
Agreement. Seller agrees to pay Brokers commission as agreed to in Listing
Agreement dated 11/11/14

 



    DATED AND ACCEPTED on this______ day of _______ , 20______

 

 

 

 

Jeremy Snyder - Managing Member

 

 

Seller's Printed Name

 

Signature

 



 



Buyers Initials ( )

 

Buyers Initials ( )

 

Sellers Initials ( )

 

Sellers Initials ( )

 

 





Page 4 of 4 

--------------------------------------------------------------------------------

 